Citation Nr: 1827511	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-32 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for mechanical lumbar syndrome with recurrent lumbar strain, prior to July 6, 2017.

2.  Entitlement to a disability rating in excess of 40 percent for mechanical lumbar syndrome with recurrent lumbar strain, as of July 6, 2017.
 
3.  Entitlement to an initial disability rating in excess of 10 percent for sciatica, L4-5 radiculopathy of the right lower extremity, prior to July 6, 2017.

4.  Entitlement to a disability rating in excess of 20 percent for sciatica, L4-5 radiculopathy of the right lower extremity, as of July 6, 2017.

5.  Entitlement to an initial disability rating in excess of 10 percent, on an extraschedular basis, for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June1972 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the claims in March 2015 to submit the Veteran's tinnitus claim to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 and to provide a back examination.  The Director provided a response to the referral in June 2015.  

The Veteran's claim was previously before the Board in May 2017 but was remanded to the agency of original jurisdiction (AOJ) for further development.  Specifically, the AOJ was required to attempt to obtain the Veteran's Social Security Administration (SSA) treatment records and schedule the Veteran for a new VA examination to determine the current severity of his low back injury and associated radiculopathy.  The Veteran's SSA records have been obtained and associated with the claims file.  In addition, the Veteran completed additional VA back conditions and peripheral nerve conditions examinations in July 2017.  Accordingly, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   


FINDINGS OF FACT

1.  Prior to July 6, 2017, the Veteran's mechanical lumbar syndrome with recurrent lumbar strain manifests, at worst, with forward flexion of 70 degrees, painful motion, and guard ing or muscle spasms severe enough to cause an abnormal gait or abnormal spinal contour.

2.  As of July 6, 2017, the Veteran's mechanical lumbar syndrome with recurrent lumbar strain manifests, at worst, with forward flexion to 30 degrees, and painful motion.

3.  Prior to July 6, 2017, the Veteran's sciatica, L4-5 radiculopathy of the right lower extremity manifests, at worst, with mild, incomplete paralysis of the right sciatic nerve.

4.  As of July 6, 2017, the Veteran's sciatica, L4-5 radiculopathy of the right lower extremity manifests, at worst, with moderate, incomplete paralysis of the right sciatic nerve.

5.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2017, the criteria for a disability evaluation in excess of 20 percent for mechanical lumbar syndrome with recurrent lumbar strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  As of July 6, 2017, the criteria for a disability evaluation in excess of 40 percent for mechanical lumbar syndrome with recurrent lumbar strain have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  Prior to July 6, 2017, the criteria for a disability evaluation in excess of 10 percent for sciatica, L4-5 radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

4.  As of July 6, 2017, the criteria for a disability evaluation in excess of 20 percent for sciatica, L4-5 radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for an extraschedular rating for tinnitus have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board acknowledges that the Veteran's representative both challenged the adequacy of an opinion provided by a physician's assistant and indicated that a specialist opinion was required in this instance.  However, the Board notes that VA satisfies its duty to assist in when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Further, the Board may assume a VA medical examiner is competent. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). 

In the instant case, the Board finds that Veteran's representative has only made generalized statements as to the July 2017 VA examiner's qualifications and have not met their burden of persuading the Board that the examiner was not qualified to offer an opinion.  Thus, absent any indication beyond a general statement by the Veteran and/or his representative, the examiner is presumed to be qualified to offer an opinion on such matter.  

Neither the Veteran nor his representative have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis 

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Disability Evaluation in Excess of 20 Percent for Mechanical Lumbar Syndrome, Prior to July 6, 2017.

The Veteran claims entitlement to a disability evaluation in excess of 20 percent for mechanical lumbar syndrome with recurrent lumbar strain, prior to July 6, 2017.  The Veteran was service connected and assigned a noncompensable disability evaluation, effective January 17, 2003, for mechanical low back pain in a May 2003 rating decision.  In August 2009, the Veteran filed a claim for increased disability evaluation for his service-connected mechanical low back pain.  In a July 2010 rating decision, the Veteran's service-connected low back pain was recharacterized as mechanical lumbar syndrome with recurrent lumbar strain (lumbar syndrome) and assigned a 20 percent disability rating, effective August 18, 2009.   

The Veteran's lumbar syndrome was rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Limitation of motion of the lumbosacral or cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the General Rating Formula for Diseases and Injuries of the Spine (rating formula).  In relevant part, under the rating formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is assignable for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2017).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  There is no medical or lay evidence of record indicating the Veteran has ever had incapacitating episodes as defined by the regulation due to his back disability.  Therefore, the Formula for Rating Intervertebral Disc Syndrome does not apply.

Prior to July 6, 2017, the record addresses the Veteran's lumbar syndrome in May 2010 and June 2015 VA back conditions examinations.
 
During the May 2010 examination, the Veteran described back and right leg pain.  He demonstrated forward flexion of 70 degrees, extension of 30 degrees, left lateral flexion of 30 degrees, right lateral flexion of 30 degrees, left rotation of 30 degrees and right rotation of 30 degrees. The Veteran's combined range of motion was 220 degrees.  The examiner noted there was objective evidence of pain on motion.  

After repetitive testing the Veteran did not demonstrate any increased limitation in flexion, extension, rotation, or combined range of motion.  He had subjective complaints of fatigue, decreased motion, stiffness, spasm, severe pain, and radiating pain to the right leg and foot.  The examiner noted there was guarding and spasm severe enough to result in an abnormal gait. At examination, there was no signs of muscle atrophy, urinary incontinence, bowel problems, or ankylosis.  There was lumbar flattening.  The sensory examination was normal in the left lower extremity.    

At the June 2015 examination, the VA examiner noted that the Veteran was in a wheel chair as a result of having a hemorrhagic stroke the previous January.  A physical examination could not be performed.  Additionally, the examiner noted that the Veteran as also unable to provide a history at his visit, and neither could his wife, who had accompanied him to the examination.  The VA examiner noted that the Veteran would need to be re-scheduled for a VA examination at another time when he was capable of completing a physical examination.

In light of the above discussed examinations, the Board finds the Veteran's lumbar syndrome is most accurately represented by the criteria for a 20 percent disability evaluation.  During the May 2010 examination, the Veteran did exhibit guarding and muscle spasms, severe enough to result in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A disability evaluation in excess of 20 percent is not warranted because the probative evidence of record does not establish forward flexion of the thoracolumbar spine was more closely described as 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Even when considering the Veteran's pain and functional loss, his disability is not more closely described as limitation of forward flexion to 30 degrees or less or favorable ankylosis.  He does not have ankylosis because he retains motion in his thoracolumbar spine.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

The Board acknowledges the Veteran's statements, and submitted buddy statements, that his lumbar syndrome is more severe than evaluated and manifests in increasing pain, spasms, and functional limitation.  The Veteran is competent to report his symptoms and has presented credible statements in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the Veteran's statements nor medical evidence demonstrates that the criteria for a disability evaluation in excess of 20 percent have not been met.  The Board also acknowledges that the Veteran's VA treatment records and SSA records note complaints of and treatment for lumbar syndrome.  However, these records do not address the specific rating criteria necessary to determine severity.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.      

As the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the Veteran's low back disability, prior to July 6, 2017, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).

Aside from right lower extremity radiculopathy, which is discussed below, there are no additional neurological complications that require separate ratings prior to July 6, 2017.  

Disability Evaluation in Excess of 40 Percent for Mechanical Lumbar Syndrome, as of July 6, 2017.

In a February 2018 rating decision, the Veteran's disability evaluation for lumbar syndrome was raised from 20 percent to 40 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The record addresses the Veteran's lumbar syndrome in a July 2017 VA back conditions examination.  He had subjective complaints of pain, stiffness, and lack of mobility.  At the examination, the Veteran demonstrated forward flexion of 30 degrees, extension of 15 degree, left lateral flexion of 15 degrees, right lateral flexion of 15 degrees, left rotation of 15 degrees and right rotation of 15 degrees. The Veteran's combined range of motion was 105 degrees.  After repetitive use testing, the Veteran's ranges of motion measurements were forward flexion of 25 degrees, extension of 15 degree, left lateral flexion of 15 degrees, right lateral flexion of 15 degrees, left rotation of 15 degrees and right rotation of 15 degrees.  The Veteran's full range of motion was 100 degrees.  The VA examiner did note that there was objective evidence of pain throughout motion with additional loss of function or range of motion.  

The VA examiner further noted there was no additional functional limitation caused by fatigability, weakness, lack of endurance, or incoordination with repeated use over time.  The examiner estimated range of motion measurements of forward flexion of 20 degrees, extension of 10 degrees, left lateral flexion of 10 degrees, right lateral flexion of 10 degrees, left rotation of 10 degrees and right rotation of 10 degrees from functional loss due to pain.  

The July 2017 VA examination was not conducted during a flare up, but the VA examiner did note additional functional loss during flare-ups.  The VA examiner estimated range of motion during a flare up as forward flexion of 15 degrees, extension of 5 degree, left lateral flexion of 5 degrees, right lateral flexion of 5 degrees, left rotation of 5 degrees and right rotation of 5 degrees.  

There were no signs or symptoms of muscle atrophy, other neurological abnormalities, ankylosis, or any muscle spasms or guarding.  The VA examiner stated that the Veteran had intervertebral disc syndrome, but also noted the Veteran did not experience any incapacitating episodes during the prior 12 months.

In light of the above discussed examination, the Board finds the Veteran's lumbar syndrome is most accurately represented by the criteria for a 40 percent disability evaluation.  During the July 2017 examination, the Veteran did establish forward flexion of the thoracolumbar spine 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A disability evaluation in excess of 40 percent is not warranted because the probative evidence of record does not unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Even during a flare-up, the examiner estimated that the Veteran was still able to move his thoracolumbar spine.  The Board acknowledges that the examiner's estimate of range of motion during a flare-up is severe.  However, it is not more accurately described as unfavorable ankylosis, which is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a.  These symptoms are not approximated.  

Even when considering the Veteran's pain and functional loss, his disability is not more closely described as unfavorable ankylosis of the entire thoracolumbar spine.  He does not have ankylosis because he retains motion in his thoracolumbar spine.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. 259 (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

The Board acknowledges that the Veteran's VA treatment records and SSA records do note complaints of and treatment for lumbar syndrome.  However, these records do not address the specific rating criteria necessary to determine severity.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.      

As the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the Veteran's Lumbar syndrome, as of July 6, 2017, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).

Regarding neurological complications, the Veteran's straight leg raise test was positive in his left lower extremity and the examiner diagnosed radiculopathy in both lower extremities.  The examination was the basis of the grant of a separate rating for left lower extremity radiculopathy, which was assigned an initial 20 percent rating under Diagnostic Code 8520.  Under that code, evaluations of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  Id.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2017).

The examiner found that the Veteran had moderate constant pain, no intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness in his left lower extremity due to radiculopathy.  The examiner described the overall severity of the left lower extremity radiculopathy as moderate.  The Board finds that the separately rated left lower extremity radiculopathy is not more closely described as moderately severe incomplete paralysis of the nerve.  

Initial Disability Evaluation in Excess of 10 Percent for Radiculopathy of the Right Lower Extremity, Prior to July 6, 2017

The Veteran was service-connected for sciatic, L4-5 radiculopathy of the right lower extremity and assigned a 10 percent disability rating, effective August 18, 2009, in a July 2010 rating decision.

The Veteran's sciatica, L4-5 radiculopathy was evaluated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  The record addresses the Veteran's sciatica, L4-5 radiculopathy in a May 2010 and June 2015 VA peripheral nerve examinations.  

At the May 2010 examination, the Veteran reported stiffness, numbness, tingling, and pain in his right foot.  Upon examination, the VA examiner noted decreased sensation in the Veteran's right dorsal foot region.  The Veteran exhibited normal muscle strength in bilateral upper and lower extremities.  Reflexes were normal.  The was no abnormal muscle tone, muscle atrophy, tremors or other abnormal movements, or abnormal gait present during examination.  The examiner diagnosed right lower extremity radiculopathy.  The examiner stated that the disability had a moderate impact on shopping, sports, and traveling; a mild impact on chores, exercise, and recreation; and no impact on feeding, bathing, dressing, toileting, and grooming.  

At the June 2015 examination, the VA examiner noted that the Veteran was in a wheel chair and a physical examination could not be performed.  The VA examiner noted that the Veteran would need to be re-scheduled for a VA examination at another time when he was capable of completing a physical examination.
  
In light of the above discussed examinations, the Board finds the Veteran's sciatica, L4-5 radiculopathy is most accurately represented by the criteria for a 10 percent disability evaluation.  During the May 2010 examination, the Veteran did exhibit mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability evaluation in excess of 20 percent is not warranted because the probative evidence of record does not show moderate incomplete paralysis of the sciatic nerve.  Id.

The Board acknowledges the Veteran's statements that his sciatica, L4-5 radiculopathy is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible statements in this regard.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the Veteran's statements nor medical evidence demonstrates that the criteria for an initial disability evaluation in excess of 10 percent have not been met.  The Board also acknowledges that the Veteran's VA treatment records and SSA records do note complaints of and treatment for radiculopathy.  However, these records do not address the specific rating criteria necessary to determine severity.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.      

As the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the Veteran's sciatica, L4-5 radiculopathy, prior to July 6, 2017, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).

Disability Evaluation in Excess of 20 Percent for Radiculopathy of the Right Lower Extremity, as of July 6, 2017

In a February 2018 rating decision, the Veteran's disability evaluation for sciatica, L4-5 radiculopathy was raised from 10 percent to 20 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB, 6 Vet. App. 35.

The record addresses the Veteran's sciatica, L4-5 radiculopathy in a July 2017 VA peripheral nerve conditions examination.  At examination, the Veteran demonstrated normal muscle strength, reflexes, and muscle sensation.  The Veteran did not exhibit muscle atrophy, abnormal gait, guarding, trophic changes, or other pertinent physical complications or symptoms.  However, the VA examiner did note that the Veteran reported moderate, constant pain and numbness in the right lower extremity.  Finally, the VA examiner stated that the Veteran had moderate, incomplete paralysis of the right sciatic nerve.   

In light of the above discussed examination, the Board finds the Veteran's sciatica, L4-5 radiculopathy of the right lower extremity is most accurately represented by the criteria for a 20 percent disability evaluation.  During the July 2017 examination, the Veteran did establish moderate, incomplete paralysis of the right sciatic nerve in the right lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A disability evaluation in excess of 20 percent is not warranted because the probative evidence of record does not establish moderately severe, incomplete paralysis of the right sciatic nerve.  Id.  

The Board acknowledges that the Veteran's VA treatment records and SSA records do note complaints of and treatment for sciatica, L4-5 radiculopathy.  However, these records do not address the specific rating criteria necessary to determine severity.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.      

As the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the Veteran's sciatica, L4-5 radiculopathy, as of July 6, 2017, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).
  
Initial Disability Rating in Excess of 10 percent, on an Extraschedular Basis, for Tinnitus

The Veteran claims entitlement a disability evaluation, on an extraschedular basis, in excess of 10 percent for tinnitus.   Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Tinnitus is evaluated under Diagnostic Code 6260 under which a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).  A 10 percent rating is the maximum schedular rating permitted under Diagnostic Code 6260.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step, or element, inquiry. 

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

In a March 2015 Decision, the Board remanded the Veteran's claim to the RO with instruction that the claim be submitted to the Director of the Compensation Service, for extraschedular consideration per § 3.321(b) (1) as to whether the Veteran's tinnitus warrants an extraschedular evaluation in excess of 10 percent due to marked interference with employment as to render impractical the application of the regular schedular standards.

The RO complied with this request, and the Director of Compensation issued an June 2015 Memorandum opining that the Veteran was not entitled to extraschedular ratings under 38 C.F.R. § 3.321(b)(1) for his tinnitus.  Therefore, the issue of entitlement to an extraschedular rating for his tinnitus disability under 38 C.F.R. § 3.321 (b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extraschedular tinnitus issue on the merits, as the Director of Compensation has already made its required initial determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

In an October 2009 correspondence, the Veteran stated that his tinnitus had worsened from a ringing in both ears to a loud humming sound.  This description comports with the accepted definition of tinnitus as set forth in Smith, which states that tinnitus can be a noise "such as ringing, buzzing, roaring, or clicking."  The Board finds that humming is a noise "such as" ringing.  In the Veteran's November 2012 VA Form 9, Appeal to the Board of Veteran's Appeals, the Veteran stated that his tinnitus has increased, and at times, woke him from sleep.  A November 2012 correspondence from the Veteran stated that his tinnitus impacted his work in an office environment by limiting his ability to hear other during phone calls or group conversations.   

In a May 2010 VA audiological examination, the Veteran reported ringing in his ears and was diagnosed with tinnitus.  No other significant symptoms of tinnitus were listed.  Significantly, the examination did not indicate that the Veteran's tinnitus affected him in any way other than what is typical with tinnitus, or elaborate on any particular ways that the Veteran's tinnitus affected his occupation.  Further, no medical evidence of record shows that the Veteran's tinnitus symptoms are exceptional or unusual.  

That the Veteran experiences ringing in his ears is supplemented and supported by his lay statements and his May 2010 examination.  The November 2012 lay statements, in particular, show that the Veteran's tinnitus has increased in severity, affects the quality of his communication with others at work, and at times affects his ability to rest at home.  Sleep disturbance and problems communicating at work are not contemplated by the rating criteria for tinnitus.  However, although the Veteran described difficulty at work specifically with regard to communication in the office, the evidence of record does not show that interference with his employment was "marked."  Significantly, in a May 2015 VA treatment record, the Veteran described his tinnitus as constant but "non-bothersome."  Additionally, he has not been hospitalized for his tinnitus.  

Accordingly, the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for mechanical lumbar syndrome with recurrent lumbar strain, prior to July 6, 2017, is denied.

Entitlement to a disability rating in excess of 40 percent for mechanical lumbar syndrome with recurrent lumbar strain, as of July 6, 2017, is denied.

Entitlement to an initial disability rating in excess of 10 percent for sciatica, L4-5 radiculopathy of the right lower extremity, prior to July 6, 2017, is denied.

Entitlement to a disability rating in excess of 20 percent for sciatica, L4-5 radiculopathy of the right lower extremity, prior to July 6, 2017, is denied.

Entitlement to a disability rating in excess of 10 percent for tinnitus is denied. 




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


